Citation Nr: 0735236	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-02 774	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for claimed acne 
vulgaris.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of a myomectomy.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of a right 
bunionectomy.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of a left 
bunionectomy.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and her husband



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from November 1984 to 
December 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the RO, 
which granted service connection for multiple disabilities, 
including the service-connected disabilities at issue.  

This rating decision assigned a 10 percent evaluation for the 
service-connected residuals of a myomectomy and right 
bunionectomy residuals and a noncompensable evaluation for 
the service-connected left bunionectomy, all of which were 
effective on January 1, 2005.  

A January 2006 rating decision granted a 10 percent 
evaluation for the service-connected left bunionectomy, 
effective on January 1, 2005.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2007, and a copy of the transcript is of record.  

The issues of service connection for acne vulgaris and an 
evaluation in excess of 10 percent for the service-connected 
residuals of a myomectomy are being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, D.C.  The veteran will be notified by VA when 
further action is required on her part.  



FINDINGS OF FACT

1.  The service-connected residuals of the right bunionectomy 
currently is shown to be manifested by pain, callosities and 
deformity involving angulation of the proximal articular 
facet angle of the first metatarsal of greater than 20 
degrees and to be productive of a disability picture that 
more nearly approximates that of moderately severe 
impairment; neither painful residual scarring nor severe foot 
impairment or related loss of use is demonstrated.  

2.  The service-connected residuals of the left bunionectomy 
currently is shown to be manifested by pain, callosities and 
deformity involving angulation of the proximal articular 
facet angle of the first metatarsal of 30 degrees and to be 
productive of a disability picture that more nearly 
approximates that of moderately severe impairment; neither 
painful residual scarring nor severe foot impairment or 
related loss of use in demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 20 percent for service-connected residuals of a right 
bunionectomy have been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5299-5284 (2007).  

2.  The criteria for the assignment of an initial evaluation 
of 20 percent for service-connected residuals of a left 
bunionectomy have been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5299-5284 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In September 2004, prior to the grant of service connection 
for the disabilities at issue, the RO sent the veteran a 
letter, with a copy to her representative, in which she was 
informed of the requirements needed to establish service 
connection.  She was informed in a letter dated in March 2005 
on the requirements needed to establish an increased 
evaluation.

In accordance with the requirements of VCAA, the September 
2004 letter informed the veteran what evidence and 
information she was responsible for and the evidence that was 
considered VA's responsibility.  

This letter explained that VA would make reasonable efforts 
to help her get evidence such as medical records, employment 
records, etc., but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The veteran was advised in the September 2004 letter to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

Additional private evidence was subsequently added to the 
claims file.  

The Board notes that the veteran was informed in March 2006 
on disability ratings and effective dates if either of her 
increased rating claims was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in December 2004 and September 2005.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claims, including at 
her August 2005 RO hearing and her September 2007 hearing.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  


Schedular Rating

The service-connected residuals of the bunionectomies of each 
foot are currently assigned separate 10 percent evaluations 
under 38 C.F.R. § 4.71a, Diagnostic Code 7804 for painful or 
tender scars.  

However, on review the entire record, the Board finds that 
the residual surgical scars themselves are not shown to be 
tender or painful or otherwise symptomatic so as to support 
the assignment of a separate 10 percent rating on this basis.  
Rather, the Board will rate any residual pain as part of the 
overall disability in assignment of a rating for each foot.  

A maximum 10 percent evaluation is assigned under Diagnostic 
Code 7804 for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.71a, Diagnostic Code 7804.  

A 10 percent rating is also the highest rating available for 
a unilateral hallux valgus in either a postoperative status 
with resection of the metatarsal head or as severely 
disabling if equivalent to amputation of the great toe.  
Diagnostic Code 5280.  

Under Diagnostic Code5284, a 10 percent evaluation is 
assigned for a moderate foot injury, a 20 percent evaluation 
is assigned for a moderately severe foot injury, and a 30 
percent evaluation is warranted for a severe foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

A Note to this code provides a 40 percent rating only if 
there is actually loss of use of the foot.  See note 
following DC 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2007).  


Analysis

With respect to the right bunionectomy residuals, the Board 
notes that the findings on separation evaluation in December 
2004 include a 4 centimeter (cm) scar with a hypersensitive 
bump at the metatarsophalangeal joint, pain in the anterior 
lateral ligament on palpation, 2 cm calluses in the 
metatarsal area of the second and third metatarsal heads, and 
deviation of the right proximal phalanx of 25 degrees from 
the extended line of the metatarsal.  

An examination of the left foot in December 2004 revealed a 5 
centimeter S-curve scar without keloid formation; 2 cm 
calluses in the metatarsal area of the second and third 
metatarsal heads, and deviation of the left proximal phalanx 
of 30 degrees from the extended line of the metatarsal.  
Bunion surgery with post-surgical sequelae of pain and 
scarring was diagnosed.  

When the veteran's feet were examined by VA in September 
2005, she complained of having stiffness, occasional 
swelling, fatigability and lack of endurance.  The 
examination revealed pain on the incision line on the right, 
which had a calloused area from continued pressure of the 
first metatarsal; the left foot incision line was pain free.  

There was limitation of motion, with dorsiflexion to 
approximately 40 degrees on the right and 50 degrees on the 
left.  The X-ray studies showed prior bunionectomy procedures 
of the first metatarsals with angulated deformity of the 
proximal articular facet angle of the right first metatarsal, 
greater than 20 degrees; the left first metatarsal had 
essentially a 0 degree angle.  There was no additional loss 
of range of motion following repetitive movement.  

In recently submitted records, the veteran's podiatrist 
reported findings that included first metatarsal elevatus, 
bursitis with hypertrophic metatarsals and intermetatarsal 
neuromas.  

Based its review of  the recorded findings and in light of 
the veteran's recent hearing testimony, the Board concludes 
that the service-connected residuals of bunionectomies of 
each foot is more appropriately rated by analogy under 
Diagnostic Codes 5299-5284 based on overall foot disability.  

In this case, the Board finds the evidence to show that each 
service-connected disability picture more nearly approximates 
that of moderately severe impairment with continuing 
deformity following corrective surgery, related foot pain and 
residual callosities.  

A designation of Diagnostic Code 5299 reflects that the 
disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with 5284 indicates that the 
disability has been rated as analogous to other foot 
injuries.  See 38 C.F.R. §§ 4.20, 4.27 (2007).   

An evaluation in excess of 20 percent is not warranted for 
either the service-connected right or left bunionectomy 
residuals under Diagnostic Code 5284 because the evidence 
currently does not show findings consistent with severe 
impairment or amputation of the toe with resection of the 
metatarsal head.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on the basis of limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

However, the Court has also held that, where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  In this case, the service-connected foot 
disabilities have been evaluated using the criteria of 
Diagnostic Code 5284, which is not evaluated on the basis of 
limitation of motion.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluations in this case are 
not found to be inadequate.  Ratings in excess of those 
assigned are provided for greater impairment of either of the 
service-connected bunionectomies, but the medical evidence 
reflects that those manifestations are not present in this 
case, as discussed hereinabove.  

Accordingly, in this case, the Board concludes that 
extraschedular consideration is not indicated.  



ORDER

An initial evaluation of 20 percent for the service-connected 
residuals of the right bunionectomy is granted, subject to 
the regulations controlling the payment of VA monetary 
benefits.  

An initial evaluation of 20 percent for the service-connected 
residuals of the left bunionectomy is granted, subject to the 
regulations controlling the payment of VA monetary benefits.  




REMAND

A review of the claims file reveals a diagnosis of acne 
vulgaris in treatment records that are difficult to read but 
that appear to be dated prior to service entrance, although 
preservice examination in August 1984 does not reveal any 
skin problem.  

There is also postservice medical evidence of acne.  However, 
there is no medical opinion on file on whether the veteran's 
current acne was either incurred in or aggravated by her 
military service.  

With respect to the issue of an initial evaluation in excess 
of 10 percent for service-connected residuals of a 
myomectomy, the Board notes that the evidence is unclear as 
to whether the veteran has pelvic pain or irregular or heavy 
bleeding not controlled by treatment, as required for a 30 
percent evaluation under Diagnostic Code 7629.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the nature, etiology, or severity 
of a disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, these remaining matters are REMANDED to the AOJ 
for the following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and request that 
she identify specific names, addresses 
and approximate dates of treatment, both 
VA and private, for all health care 
providers who have treated her for acne 
and/or residuals of a myomectomy since 
September 2007, the date of the most 
recent medical evidence on file.  After 
securing any appropriate consent from the 
veteran, VA must attempt to obtain copies 
of all treatment records identified by 
the veteran that have not been previously 
secured.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran and 
her representative of this and request 
them to provide copies of the outstanding 
medical records.  All attempts to secure 
this evidence must be documented in the 
claims file by the AOJ.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed acne 
vulgaris.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The examiner must 
provide an opinion whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the veteran has 
disability related to acne vulgaris that 
was incurred in or aggravated by service.  
A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.  

3.  The veteran should also be afforded 
a VA examination to determine the 
current severity of her service-
connected residuals of the myomectomy.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The examiner 
should identify all of the disabling 
manifestations specifically attributable 
to the service-connected residuals of a 
myomectomy.  The examiner should comment 
as to whether the veteran's service-
connected residuals of a myomectomy 
causes pelvic pain or irregular or heavy 
bleeding not controlled by treatment.  A 
complete rationale for all opinions must 
be provided.  The report prepared must 
be typed.  

4.  The AOJ must notify the veteran that 
it is her responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for either of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of all indicated 
development to the extent possible, the 
AOJ must readjudicate the claims for 
service connection for acne vulgaris and 
for an initial rating in excess of 10 
percent for service-connected residuals 
of a myomectomy based on all relevant 
evidence on file.  If either issue 
continues to be denied, the AOJ must 
provide the veteran and her 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the veteran until she receives further notice; 
however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


